DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 September 2019 has been entered.

Examiner Notes
The Examiner notes that any objection and/or rejection previously set forth in the Final Office Action mailed 10 June 2019 and not repeated herein is overcome and hereby withdrawn. 

Claim Objections
Claims 1, 9, 12, and 21 are objected to because of the following informalities:  
In claims 1, 9, and 21 proviso III, it is suggested to replace the phrase “at last 95 weight percent” with --at least 95 weight percent-- as it appears to be Applicant’s intent.  
In claim 9, lines 16-26,
In claim 12, line 3, it is suggested to change the phrase “a nucleating” to “a nucleating agent” as it appears to be Applicant’s intent.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 17 is rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 17, lines 1-4, recites the limitations “said laminated structure has a higher tensile strength and a higher modulus than a comparative laminated structure that replaces the homopolymer HDPE with a copolymer HDPE,” for which there is insufficient written description support for in the specification as filed. The Examiner notes that after searching the specification as filed there does not appear to be support for this new limitation. In addition, while Applicant refers to the declaration with data to support the newly added subject matter, the data in combination with the specification only provides a comparison of only one octene HDPE copolymer to an HDPE homopolymer, which is only one data point for HDPE copolymer and is not necessarily indicative of all other HDPE copolymers or HDPE blends. Appropriate action is required.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4, 6-12, 14-17, and 21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 9, and 21 recite “V) the high density polyethylene (HDPE) in each layer may be the same as or different from the high density polyethylene (HDPE) in other layers” and is indefinite. It is unclear which layers are being referred to given that there are only two layers containing HDPE, but the limitations suggest that there are more than two layers with HDPE or each layer of the laminated structure can contain HDPE. For the purpose of examination, the limitation is interpreted as “V) each of said HDPE compositions may be the same or different.”
Claim 7, recites “used in the said structure” and is indefinite. It is unclear if the “structure” is referring to the “laminated structure”, “barrier layer” or some combination of the claimed webs/layers. For the purpose of examination, the limitation is interpreted as “said laminated structure.”
Claims 2-4, 6-8, 10-12, and 14-17 are rejected for depending directly or indirectly from indefinite claims 1 or 9.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1, 9, 15-17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Heydarpour et al. (US 5,843,540; “Heydarpour”) (newly cited) in view of Aubee et al. (US 2009/0029182; “Aubee”), and Mumpower et al. (US 2004/0016208; “Mumpower”).
Regarding claims 1, 9, and 21, Heydarpour teaches a film structure (50) that is a multilayer structure comprising polymeric layers, wherein the film structure (50) is used for a self-supporting flexible container (col. 1, lines 5-10, col. 6, lines 4-58, Fig. 3), which reads on the limitations of a laminated structure that is made from polymeric material, and a stand up pouch (SUP) prepared from a laminated structure recited in claims 1 and 9.
The film structure (50) comprises an exterior high density polyethylene (HDPE) layer (54) and a first medium density polyethylene (MDPE) core layer (60) (i.e., both polyethylene resins in the layer (60) have a density in the ranges of MDPE; a density greater than 0.930 g/cm3 and between 0.900 to 0.930 g/cm3) (col. 6, lines 39-45, 57-66, Fig. 3), which reads on the limitations of an outer web (A) comprising a first A layer (A.1) comprising a first HDPE composition, and a second A layer (A.2) comprising a first MDPE recited in claims 1 and 9.
The film structure (50) further comprises a second MDPE core layer (56), a third HDPE core layer (58), and a sealant interior layer (52) (col. 6, lines 20-38, 57-66, Fig. 3), which reads 

    PNG
    media_image1.png
    518
    1150
    media_image1.png
    Greyscale

Figure 3 of Heydarpour illustrating the film structure 
Heydarpour is silent regarding the third HDPE core layer comprising a nucleating agent, and a HDPE blend composition containing a component a) second HDPE and a component b) third HDPE, wherein component a) is 5 to 60 wt.% of the HDPE blend and a melt index at least 10 times greater than the melt index of component b), and both component a) and component b) have a density from 0.95 to 0.97 g/cc.
Aubee teaches a multilayer film having excellent barrier properties (WVTR) in comparison to the use of the nucleating agent in a single HDPE resin ([0001, 0015, 0016]). The multilayer film comprises a core layer comprising a homopolymer HDPE blend and a nucleating agent ([0010-0013, 0020]). The homopolymer HDPE blend comprises 30 to 70 wt.% of a first homopolymer HDPE having a melt index of 0.8 to 2 g/10 min. and a density of 0.955 to 0.965 g/cc, and 70 to 30 wt.% of a second homopolymer HDPE having a melt index of 15 to 30 g/10 
Heydarpour and Aubee are both directed towards multilayer films comprising HDPE layers. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the third HDPE core layer (58) of Heydarpour by utilizing the homopolymer HDPE blend and a nucleating agent as taught by Aubee to form the third HDPE layer of Heydarpour motivated by the expectation of excellent WVTR performance (Aubee [0015]). 
As such, the third HDPE core layer (58) of Heydarpour in view of Aubee contains 30 to 70 wt.% of a first homopolymer HDPE having a melt index of 0.8 to 2 g/10 min. and a density of 0.955 to 0.965 g/cc, and 70 to 30 wt.% of a second homopolymer HDPE having a melt index of 15 to 30 g/10 min. and a density of 0.950 to 0.960 g/cc, which lie inside or overlaps, and therefore renders obvious, the limitations of a B.2 layer comprising a HDPE blend composition containing a component a) a second HDPE and a component b) a third HDPE, wherein component a) is 5 to 60 wt.% of the HDPE blend and a melt index at least 10 times greater than the melt index of component b), and both component a) and b) have a density from 0.95 to 0.97 g/cc recited in claims 1 and 9. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. 

Heydarpour in view of Aubee is silent regarding the film is printed at the interface between the outer web and the inner web. 
Mumpower teaches a packaging laminate wherein the laminate incorporates a trap print useful for printing information on the package, which enhances the protection of the printed image of the laminate during the heat seal process ([0012, 0020, 0116-0117]). The printing (i.e., printed image) provides important information to the end-user of the packaged food such as the ingredients of the packaged food, the nutritional content, etc. ([0012]). The trap print image (16) is sealed between films (12) and (14) ([0026, 0116, 0122], Fig. 2). 

    PNG
    media_image2.png
    390
    1117
    media_image2.png
    Greyscale

Figure 2 of Mumpower illustrating trapped printed image 
Heydarpour in view of Aubee, and Mumpower are both directed towards multilayered films useful for packaging. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the film structure of Heydarpour in view of Aubee by applying a print image between two layers as close to the center as taught by Mumpower motivated by the expectation of providing a printed imagine on the film structure with important information to the end-user, and enhance the protection of the printed image.
The film structure of Heydarpour in view of Aubee and Mumpower comprises a printed image trapped between two layers. Given that there are only two locations for the printed image to be placed closest to the center of the film structure, one of ordinary skill in the art would have reasonably tried placing the printed image between the first MDPE core layer (60) and the 
As such, the film structure of the flexible container of Heydarpour in view of Aubee and Mumpower comprises an outer web (layers 54 and 60) laminated to an inner web (layers 56, 58, and 58), wherein each layer is made of only of HDPE, MDPE, or sealant compositions (above 95 wt. % of the polymeric layers), each HDPE is a polyethylene homopolymer, wherein the HDPE in each layer are different, which reads on the limitations of the provisos I-V recited in claims 1 and 9.

Regarding the limitation “consisting essentially of” recited in claim 21, while it is recognized that the phrase “consisting essentially of” narrows the scope of the claims to the specified elements and those which do not materially affect the basic and novel characteristics of the claimed invention, absent a clear indication of what the basic and novel characteristics are, “consisting essentially of” is construed as equivalent to “comprising”.  Further, the burden is on the Applicant to show that the additional ingredients in the prior art would in fact be excluded from the claims and that such ingredients would materially change the characteristics of the Applicant’s invention, see MPEP 2111.03. Applicant’s specification at paragraph [0011] recites that the polymeric material consists essentially of different types of polyethylene polymeric material; 

Regarding claims 15 and 16, Heydarpour teaches the film structure (50) has a thickness of 140 microns, wherein those skilled in the art will recognize that other thickness for the film structure (50) and the individual layers 52-60  may be used, wherein the core layers provide stability (col. 7, lines 4-14, col. 11, line 62 to col. 12, line 3). Therefore, the thickness of each layer can range from 0 to 100 microns (i.e., the absence of a layer up to the thickness disclosed by Heydarpour).
Although there are no disclosures on the thickness of the third HDPE core layer having a) a thickness of 60 to 75% of the total thickness of the inner web, and b)
At the time of the invention, it would have been obvious to one of ordinary skill in the art to vary the thickness of each layer including the third HDPE core layer, over the thickness percentage of the inner web, and the thickness percentage of the laminated structure recited in claims 15 and 16, in order for the inner web to have sufficient stiffness so the flexible container is self-supporting (col. 11, line 62 to col. 12, line 3).

Regarding claim 17, Heydarpour in view of Aubee, and Mumpower is silent regarding that the film structure has a high tensile strength and a higher modulus than a comparative laminated structure that replaces the homopolymer HDPE with copolymer HDPE.
However, the film structure of Heydarpour in view of Aubee, and Mumpower can be identical or substantially identical to the laminated structure claimed and disclosed by Applicant in terms of the composition of each layer, the amount of the components in each composition in each layer, and the structure of the laminated structure. Additionally, Aubee further discloses that HDPE homopolymers are the most preferred type of HDPE (Aubee [0020, 0068]). 
In the absence of any objective evidence to the contrary, there is a reasonable expectation that the film structure of Heydarpour in view of Aubee, and Mumpower comprises embodiments that read on the limitation of a high tensile strength and a higher modulus than a comparative laminated structure that replaces the homopolymer HDPE with copolymer HDPE recited in claim 17. As set forth in MPEP 2112 V and MPEP2112.01 I/II, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Heydarpour in view of Aubee and Mumpower as applied above in claims 1 and 9, and further in view of Haley (US 2011/0300391; “Haley”). 
Regarding claims 2 and 10, as described above, Heydarpour in view of Aubee and Mumpower teaches a film structure that forms a self-supporting flexible container that reads on the limitations of claims 1 and 9.
Heydarpour in view of Aubee and Mumpower is silent regarding the exterior HDPE layer comprising a nucleating agent. 
Haley discloses a multilayer film comprising a homopolymer HDPE outer layer containing a nucleating agent wherein the film is useful for packaging (abstract, [0001, 0004, 0006-0008]). The nucleating agent increases the water vapor barrier property of the HDPE (abstract, [0003-0004]). Haley further discloses that a multilayer film which includes at least one layer of nucleated HDPE provides reduced or eliminated curling, while retaining high water vapor barrier ([0004]). 
Heydarpour in view of Aubee and Mumpower, and Haley are both directed towards multilayer films comprising HDPE resins used for packing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the exterior HDPE layer of Heydarpour in view of Aubee and Mumpower by adding a nucleating agent as taught by Haley motivated by the expectation of improving water vapor barrier properties, and reducing or eliminating curling ([0004]). As such, the exterior HDPE layer of the film structure of the flexible container of Heydarpour in view of Aubee, Mumpower, and Haley comprises a nucleating agent, which reads on the limitation of the A.1 layer further comprises a nucleating agent recited in claims 2 and 10. 

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Heydarpour in view of Aubee and Mumpower as applied above in claims 1 and 9, and further in view Williams (US 2003/0144426; “Williams”). 
Regarding claims 3 and 11, as described above, Heydarpour in view of Aubee and Mumpower teaches a film structure that forms a self-supporting flexible container that reads on the limitations of claims 1 and 9.
Heydarpour in view of Aubee and Mumpower is silent regarding the outer web being subjected to a Machine Direction Orientation (MDO) with a draw down ratio of from 2:1 to 10:1. 
Williams discloses a machine direction orientation (MDO) is known in the polyolefin industry and is stretching in the machine (or processing) direction to form a thinner film ([0005, 0021]). A polyethylene film that has a MDO has high modulus, high gloss, low haze, and relatively high MD tear and dart impact ([0005, 0007]). The film of 6-mil is stretched to 1-mil has a draw-down ratio of 6:1 ([0021]). 
Heydarpour in view of Aubee and Mumpower, and Williams are both directed towards polyethylene films. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the outer web of Heydarpour in view of Aubee and Mumpower by processing the outer web to have a MDO with a draw down ratio of from 6:1 as taught by Williams motivated by the expectation of having a high modulus, high gloss, low haze, and relatively high MD tear and dart impact. 
As such, the outer web of the flexible container of Heydarpour in view of Aubee, Mumpower, and Williams has a draw down ratio of 6:1, which anticipates the . 
Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Heydarpour in view of Aubee, Mumpower, and Haley as applied above in claims 1, 2, and 9, and further in view Williams. 
Regarding claims 4 and 12, as described above, Heydarpour in view of Aubee, Mumpower, and Haley teaches a film structure that forms a self-supporting flexible container that reads on the limitations of claims 1, 2, and 9.
Heydarpour in view of Aubee, Mumpower, and Haley is silent regarding the outer web being subjected to a Machine Direction Orientation (MDO) with a draw down ratio of from 2:1 to 10:1. 
Williams discloses a machine direction orientation (MDO) is known in the polyolefin industry and is stretching in the machine (or processing) direction to form a thinner film ([0005, 0021]). A polyethylene film that has a MDO has high modulus, high gloss, low haze, and relatively high MD tear and dart impact ([0005, 0007]). The film of 6-mil is stretched to 1-mil has a draw-down ratio of 6:1 ([0021]). 
Heydarpour in view of Aubee, Mumpower, and Haley, and Williams are both directed towards polyethylene films. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the outer web of Heydarpour in view of Aubee, Mumpower, and Haley by processing the outer web to have a MDO with a draw down ratio of from 6:1 as taught by Williams motivated by the expectation of having a high modulus, high gloss, low haze, and relatively high MD tear and dart impact. 
As such, the outer web of the flexible container of Heydarpour in view of Aubee, Mumpower, Haley, and Williams has a draw down ratio of 6:1, which anticipates the limitations of the outer web is subjected to a Machine Direction Orientation (MDO) with a draw ratio of from 2:1 to 10:1 recited in claims 4 and 12. The exterior HDPE layer comprises a nucleating agent, which reads on the limitation of the A.1 layer further comprises a nucleating agent recite in claim 12 (see MPEP 2131.03).

Claims 6-8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Heydarpour in view of Aubee and Mumpower, as applied above in claims 1 and 9, and further in view of Baer et al. (US 2002/0150704; “Baer”).
Regarding claims 6 and 14, as described above, Heydarpour in view of Aubee and Mumpower teaches a film structure that forms a self-supporting flexible container that reads on the limitations of claims 1 and 9. In addition, Heydarpour further teaches that other multilayer structures may be utilized (i.e., additional layers may be added to the film structure) (col. 6, lines 9-19).
Heydarpour in view of Aubee and Mumpower is silent regarding that the inner web further comprises a barrier layer, wherein the barrier layer is between B.1 layer and B.2 layer. 
Baer teaches a multilayer laminate structure comprising a central ethylene vinyl alcohol copolymer (EVOH)/polyolefin composite barrier layer, wherein EVOH has excellent oxygen barrier properties ([0001, 0011-0012, 0022]). The package or container is used to store food which should have very good oxygen barrier properties to protect the contents from oxygen or other gasses that causes them to spoil, degrade or change flavor (abstract, [0007-0008, 0033-0034]). The multilayer structure contains both oxygen barrier layers and moisture barrier layers, 
Heydarpour in view of Aubee and Mumpower, and Baer are both directed towards multilayer packaging. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inner web of Heydarpour in view of Aubee and Mumpower by adding a center EVOH/ethylene barrier layer as taught by Baer motivated by the expectation of having very good oxygen barrier properties to protect the contents of the package from oxygen or other gasses that causes them to spoil, degrade or change flavor.
It is noted that the EVOH/polyethylene barrier layer is a central layer and there are only two possible positions to try in which the composite barrier layer could be placed on the inside of the inner web of Heydarpour in view of Aubee, Mumpower, and Baer resulting in a limited number of outcomes as a central layer. Therefore, it would have been obvious to one of ordinary skill in the art to try applying the EVOH/polyethylene barrier layer to either of those positions to have arrived at the claimed laminated structure. As established in MPEP 2143 I (E), obvious to try ----- a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product was not of innovation but of ordinary skill and common sense. Therefore, there is a reasonable expectation of success that one of ordinary skill would have arrived at the laminated structure having the EVOH/polyethylene barrier in the position claimed (i.e.,
As such, the inner web of Heydarpour in view of Aubee, Mumpower, and Baer comprises a central EVOH/polyethylene barrier layer in a position that reads on the limitation of the inner web further comprises a barrier layer located between the B.1 layer and the B.2 layer recited in claims 6 and 14. 

Regarding claim 7, Heydarpour teaches the film structure (50) has a thickness of 140 microns, wherein those skilled in the art will recognize that other thickness for the film structure (50) and the individual layers 52-60  may be used (col. 7, lines 4-14).
Baer further discloses embodiments in Example 2, wherein the EVOH/polyethylene barrier layer (i.e., the blend layer) has a layer thickness of 4.4 to 5.1 microns ([0089]).  Packaging with a very good oxygen barrier properties protect the contents from spoiling, degrading or change in flavor ([0007]).
It is noted that the total thickness of the outer web, inner web, and the additional barrier layer of Heydarpour in view of Aubee, Mumpower, and Baer would be 144.4 to 145.1 microns. Taking into consideration the thickness of the EVOH/polyethylene barrier layer taught by Baer and the total thickness of the film structure of Heydarpour, the Examiner calculates that the EVOH/polyethylene barrier layer would have contributed to about 3 to 3.5% (i.e.¸ thickness of the barrier layer = (4.4/144.4)x100 = 3.0%; or (5.1/145.1)x100 = 3.5%) of the total thickness of the film structure of Heydarpour in view of Aubee, Mumpower, and Baer. 
Given that the thickness of each layer is roughly proportional to the weight of each layer and given that the EVOH/polyethylene barrier layer comprises only 3 to 3.5% of the total thickness of the film structure of Heydarpour in view of Aubee, Mumpower, and Baer, it is evident that the film structure of Heydarpour in view of Aubee, Mumpower, and Baer 

Regarding claim 8, Baer teaches that the barrier layer has adhesive tie layers on both sides for adhesion to the laminate structure ([0021-0027, 0036, 0044-0046]), which reads on the limitations of a first tie layer located on one side of the barrier layer and a second tie layer located on the other side of the barrier layer recited in claim 8.  


Response to Arguments
Claim Objections
Applicant’s arguments, see page 9 of the remarks, filed 9 September 2019, with respect to the objection of claims 1 and 9 have been fully considered and are persuasive.  Therefore, the claim objections set forth in the Office Action mailed 10 June 2019 have been withdrawn. 

Claim Rejections under 35 U.S.C. 112(a). 
Applicant’s arguments, see page 9 of the remarks, filed 9 September 2019, with respect to the rejection of claims 1-4 and 6-8 under 35 U.S.C. 112(a) have been fully considered and are persuasive. Therefore, the rejection under 35 U.S.C. 112(a), set forth in the Office Action mailed 10 June 2019 for claims 1-4 and 6-8 have been withdrawn. However, the limitations still remain in claim 17 and the rejection is maintained.


Claim Rejections under 35 U.S.C. 112(b).
Applicant’s arguments, see page 10 of the remarks, filed 9 September 2019, with respect to the rejection of claim 1-4, 6-12, and 14-17 under 35 U.S.C. 112(b) have been fully considered and are persuasive. Therefore, the rejections under 35 U.S.C. 112(b), set forth in the Office Action mailed 10 June 2019 have been withdrawn.

Claim Rejections under 35 U.S.C. 103 or 103(a) over Rosa et al. (US 2016/0001533)  in view of  Mumpower et al. (US 2004/0016208), and Aubee et al. (US 2009/0029182), and further in view of Haley (US 2011/0300391), Williams (US 2003/0144426), or Baer et al. (US 2002/0150704).
Due to the claim amendments, Applicant’s arguments with respect to claim 1-4, 6-12, and 14-17 have been considered, but upon further search and consideration a new grounds of rejection has been set forth above.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Rosa et al. (US 2016/0001533) – discloses a multilayer stand up pouch made substantially of polyethylene ([0002, 0047]).
Breck (US 2011/0252745) 
Tavernier (US 2003/0091849) – MDPE compositions and films for packaging ([0001]).
Application with similar subject matter.
Clare (US 2019/0224952) – recyclable SUP (application number 16/325,302).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS FITZHUGH whose telephone number is 571-270-7233.  The examiner can normally be reached on 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. F./
Examiner, Art Unit 1782
 
/Eli D. Strah/Primary Examiner, Art Unit 1782